Citation Nr: 1030664	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-07 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for right hear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1953 to October 
1976.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from April 2002 and June 2003 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) which, in pertinent 
part, denied a petition to reopen a final disallowed claim for 
service connection for bilateral hearing loss.

In a June 2004 statement of the case, the RO reopened the claim 
but denied service connection on the merits.  

In June 2008, the Board denied service connection separately for 
left and right ear hearing loss, citing different reasons for the 
denial for each ear.  The Veteran appealed the decision to the 
U.S. Court of Appeals for Veterans Claims (Court). 

In a March 2010 Memorandum Decision, the Court affirmed the 
Board's decision with respect to the left ear claim but vacated 
and remanded the decision with respect to the right ear claim.  
The claim for service connection for right ear hearing loss is 
now before the Board for adjudication consistent with the 
provisions of the Memorandum Decision.  

The Veteran testified before the Board sitting at the RO in May 
2005.  A transcript of the hearing is associated with the claims 
file.  The Veterans Law Judge (VLJ) who conducted the hearing is 
no longer employed by the Board.  The VLJ who conducts a hearing 
must participate in any decision made on the appeal.  38 U.S.C.A. 
§ 7107 (c)(West 2002); 38 C.F.R. § 20.707 (2009).  However, if 
that person is no longer available, the Chairman has the 
authority to reassign the appeal to another VLJ.  38 C.F.R. 
§ 19.3 (b) (2009).  In correspondence June 2010, the Board 
provided the Veteran an opportunity for a new hearing.  The 
Veteran declined a new hearing in writing.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

The Veteran served as an aircraft maintenance technician and 
supervisor, retiring at the rank of Senior Master Sergeant.  In 
written statements and in RO and Board hearing testimony, the 
Veteran has contended that he experienced right ear hearing loss 
since retirement from service in 1976 as a result of exposure to 
acoustic trauma from aircraft engines.  

Service treatment records contained several periodic audiometric 
tests including a test associated with a January 1976 retirement 
physical examination that showed no right ear hearing deficits.  
In his May 2005 Board hearing, the Veteran stated that right 
after retirement he noticed and was told by his employer that he 
appeared to have difficulty hearing in his right ear.  

The claims file contains uninterpreted data from audiograms 
obtained at a military and a VA clinic in December 1979 and 
February 1980 that show no acuity threshold greater than 20 
decibels and no speech discrimination deficits.  In January 2001, 
a VA clinician noted that the Veteran complained of difficulty 
hearing in his right ear for five months but denied experiencing 
tinnitus.  Upon examination, both ears were completely impacted 
by cerumen.  Following removal, the clinician noted a 
"significant improvement in hearing."  The clinician noted that 
the measured pure tone thresholds indicated "essentially normal 
hearing with mild high frequency sensorineural hearing loss 
bilaterally" and a "slight 20 DB asymmetry at 250 Hz in the 
right ear."  Speech audiometry revealed speech recognition 
ability of 96% in the right ear and 96 % in the left.  The 
clinician determined that the sudden change in the right ear five 
months prior "was most likely the occlusion of the wax."

A December 2002 letter, a private audiologist noted the Veteran's 
report of exposure to high levels of noise from aircraft in 
service and of experiencing right hearing loss for the previous 
two years, and of experiencing tinnitus for the previous year.  
The audiologist diagnosed tinnitus, cerumen impaction, and 
sensorineural hearing loss, but did not provide a clear opinion 
on the etiology of the hearing loss. 

In July 2003, a VA audiologist noted that the Veteran was an 
established patient and reviewed his clinical records.  The 
audiologist noted the Veteran's report of experiencing hearing 
loss and tinnitus, right worse than left, for two or three years 
and diagnosed a mild to moderately severe sensorineural hearing 
loss in the right ear and normal hearing in the left with the 
exception of a very mild loss at 4000 Hz.  The audiologist 
concluded that the tinnitus was not a result of military service 
based in part on the January 2001 note in the records that the 
Veteran denied the presence of tinnitus.  The audiologist did not 
offer an opinion on the etiology of the hearing loss.  

In January 2004, the RO granted service connection for tinnitus.  
The RO concluded that there was a balance of lay and medical 
evidence both for and against the finding of a relationship 
between tinnitus and service.  The RO did not address the absence 
of any clear etiological opinion in the record.  

In October 2005, the same audiologist who examined the veteran in 
July 2003 examined him once again, after reviewing the claims 
file.  The audiologist noted the Veteran's report of continued 
hearing loss, right worse than left, and his report of tinnitus 
sensed in his right ear for the previous three to four years.  
Both ears were occluded with cerumen.  After removal, otoscopy 
was unremarkable for both ears.  Upon review of audiometric 
testing results that are of record, the audiologist diagnosed a 
severe upward rising to moderate primarily sensorineural hearing 
loss in the right ear.  The audiologist noted that the etiology 
of the tinnitus was unknown but that it was "likely of the same 
etiology [as the hearing loss] since both began approximately at 
the same time per patient report."  The audiologist further 
concluded that "the veteran's hearing loss did not occur during 
nor was it causally linked to any incident of service including 
exposure to excessive noise."  The audiologist cited the absence 
of hearing loss shown in service testing.  The audiologist 
interpreted the November 1979 test data and noted that a follow 
up test and examination in February 1980 showed normal hearing 
following ear cleaning. 
  
In a June 2008 decision, the Board acknowledged that the 
Veteran's right ear hearing loss met the requirements for a 
current disability because the July 2003 and October 2005 VA 
examinations reflect auditory thresholds greater than 26 decibels 
across all frequencies.  The Board also acknowledged that the 
Veteran was exposed to significant noise during service.  The 
Board noted that the Veteran's service treatment records 
contained no indication of hearing loss and that the symptoms 
manifested over 25 years after discharge.  The Board considered 
the Veteran's lay testimony regarding the onset of right ear 
hearing loss but concluded that no medical professional linked 
the right ear hearing loss to service.  The Board noted that the 
clinician in October 2005 reviewed the claims file and found it 
unlikely that the Veteran's hearing loss is the result of noise 
exposure in service because his hearing was normal at the time of 
discharge from service and because 
the temporary hearing loss that he experienced in November 1979 
was due to middle-ear fluid.

On review, the Court found that the reasons and bases for the 
Board's decision were inadequate because they failed to reconcile 
contradictory statements made by the VA examiner in 2005.  

The Court noted that the record contained only limited evidence 
of the tinnitus claim and that "it appears that [the Veteran] 
was granted service connection for tinnitus sometime between June 
2003 and February 2004."  However, the record does contain the 
Veteran's November 2001 claim and a January 2004 rating decision 
citing eight sets of records, statements, and oral testimony.  
The RO granted service connection, effective the date of claim, 
and provided the rationale for the decision as discussed above.  

The Court further found the October 2005 examiner's statement 
contradictory because the examiner noted that hearing loss and 
tinnitus were likely of the same etiology but that hearing loss 
was not related to service including exposure to aircraft noise.   
The Board finds no contradiction.  First, the examiner was the 
same clinician who examined the Veteran in June 2003 and 
concluded that tinnitus was not related to service.  (The RO 
granted service connection despite this conclusion based on 
evidence both for and against the claim.)  In October 2005, the 
examiner again noted that the origin of tinnitus was unknown and 
consistently noted that hearing loss and tinnitus likely had the 
same etiology but not a nexus to service.  This clinician was 
completely consistent in the opinion that the Veteran's tinnitus 
and right ear hearing loss, though arising from a common 
etiology, were not related to service.  

Nevertheless, on further review, the Board concludes that the 
previous VA examinations in July 2005 and October 2005 are not 
sufficient to decide the claim because the examiner did not 
address causes for hearing loss other than acoustic trauma in 
service or explain why acoustic trauma experienced in service 
could not cause a delayed or gradual manifestation of a hearing 
disability at some time after service.  As a delayed onset was 
previously considered by the RO as an etiology for tinnitus, the 
Board concludes that this possible etiology requires a more 
complete medical assessment in the case of right ear hearing 
loss. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hearing 
acuity examination.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's right ear hearing acuity and any 
organic disease or deficit and provide an 
opinion whether any hearing disability 
found is at least as likely as not (50 
percent or greater possibility) related to 
exposure to acoustic trauma in service or 
any other aspect of service.  Request that 
the examiner include a discussion of likely 
etiologies and address whether the 
etiologies of the tinnitus and of the 
hearing loss are necessarily intertwined or 
whether they may be unique to each disorder

2.   Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Then, readjudicate the claim for service 
connection for right ear hearing loss.  If 
any benefit sought remains denied, issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative the requisite time period to 
respond.  Return the case to the Board for 
further appellate review, if otherwise in 
order.  

The purposes of this remand are to ensure notice is complete and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  










	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


